 



Exhibit 10.7(f)
Amendment No. 5
to
Executive Employment Agreement
     This Amendment No. 5 to the Executive Employment Agreement dated as of
April 1, 2000 (the “Agreement”) between BMC Software, Inc. (the “Employer”) and
the undersigned executive (the “Executive”) is entered into as of this 31st day
of January, 2004 (the “Effective Date”).
     For and in consideration of One Dollar ($1.00) and other good and valuable
consideration, the receipt of which is hereby acknowledged, the Employer and the
Executive hereby agree that the Agreement shall be amended as follows, effective
as of the Effective Date:
     1. The last paragraph of Section 6.5 of the Agreement (which was added
pursuant to Amendment No. 2 to the Agreement) shall be deleted and the following
shall be substituted therefor:
     “Notwithstanding anything to the contrary in this Agreement, if the
Executive is a “disqualified individual” (as defined in Section 280G(c) of the
Internal Revenue Code of 1986, as amended (the “Code”)), and the severance
benefits provided for in this Section 6.5, together with any other payments and
benefits which the Executive has the right to receive from the Employer and its
affiliates, would constitute a “parachute payment” (as defined in
Section 280G(b)(2) of the Code), then the severance benefits provided hereunder
(beginning with any benefit to be paid in cash hereunder) shall be either
(1) reduced (but not below zero) so that the present value of such total amounts
and benefits received by the Executive will be one dollar ($1.00) less than
three times the Executive’s “base amount” (as defined in Section 280G of the
Code) and so that no portion of such amounts and benefits received by the
Executive shall be subject to the excise tax imposed by Section 4999 of the Code
or (2) paid in full, whichever produces the better net after-tax position to the
Executive (taking into account any applicable excise tax under Section 4999 of
the Code and any other applicable taxes). The determination as to whether any
such reduction in the amount of the severance benefit is necessary shall be made
initially by the Employer in good faith. If a reduced severance benefit is paid
hereunder in accordance with clause (1) of the first sentence of this paragraph
and through error or otherwise that payment, when aggregated with other payments
and benefits from the Employer (or its affiliates) used in determining if a
“parachute payment” exists, exceeds one dollar ($1.00) less than three times the
Executive’s base amount, then the Executive shall immediately repay such excess
to the Employer upon notification that an overpayment has been made.”

1



--------------------------------------------------------------------------------



 



     2. The following new Section 9.16 shall be added to the end of Article 9 of
the Agreement:
     “9.16 AMENDMENT OF CERTAIN OUTSTANDING STOCK OPTIONS
     Each Out-of-the-Money Option (as hereinafter defined) is hereby amended to
provide that, at any time and from time to time prior to the termination of such
option, the Executive may surrender all or a portion of such option to the
Employer for no consideration by providing written notice to the Employer at its
principal executive office addressed to the attention of the President or the
Treasurer. Such notice shall specify the number of shares with respect to which
the Out-of-the-Money Option is being surrendered and, if such option is being
surrendered with respect to less than all of the shares then subject to such
option, then such notice shall also specify the date upon which such option
became (or would become) exercisable in accordance with the terms thereof with
respect to the shares being surrendered. The term “Out-of-the-Money Option”
means each stock option granted to the Executive by the Employer prior to the
effective date of Amendment No. 5 to this Agreement (the “Effective Date”) with
respect to which the purchase price per share of common stock of the Employer
under such option (as adjusted through the Effective Date) is greater than the
fair market value of a share of common stock of the Employer (determined under
the plan pursuant to which such option was granted) as of the Effective Date.
The provisions of this Section 9.16 shall survive the termination of this
Agreement.”
     3. This Amendment No. 5 (a) shall supersede any prior agreement between the
Employer and the Executive relating to the subject matter of this Amendment
No. 5 and (b) shall be binding upon and inure to the benefit of the parties
hereto and any successors to the Employer and all persons lawfully claiming
under the Executive.
     4. Except as expressly modified by this Amendment No. 5, the terms of the
Agreement shall remain in full force and effect and are hereby confirmed and
ratified.
     IN WITNESS WHEREOF, the Employer and the Executive have executed this
Amendment No. 5 as of the day and year first above written.

     
EXECUTIVE
  EMPLOYER
 
   
 
  BMC SOFTWARE, INC.
 
   
/s/ DAN BARNEA
  By: /s/ JEROME ADAMS
Dan Barnea
   

2